              Case 2:19-cv-01553-JLR Document 58 Filed 02/02/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         WATER’S EDGE, A                               CASE NO. C19-1553JLR
           CONDOMINIUM OWNERS
11         ASSOCIATION,                                  ORDER ON IN CAMERA
                                                         REVIEW
12                              Plaintiff,
                  v.
13

14         AFFILIATED FM INSURANCE
           COMPANY, et al.,
15
                                Defendants.
16
           On December 21, 2020, the court ordered Plaintiff Water’s Edge, a Condominium
17
     Owners Association (“the Association”) and Defendant Affiliated FM Insurance
18
     Company (“AFM”) to simultaneously submit letter briefs regarding various discovery
19
     issues. (See 12/21/20 Dkt. Entry; Pl. Statement (Dkt. # 52); Def. Statement (Dkt. # 54).)
20
     The court further ordered AFM to submit the documents at issue for an in camera review.
21
     //
22


     ORDER - 1
              Case 2:19-cv-01553-JLR Document 58 Filed 02/02/21 Page 2 of 5




 1   (12/21/20 Dkt. Entry.) On January 29, 2021, the court held a telephonic motion hearing

 2   and resolved two of the three discovery issues. (See 1/29/21 Min. Entry (Dkt. # 56).)

 3          The court now addresses the remaining issue of which, if any, of AFM’s withheld

 4   or redacted documents should be produced pursuant to Cedell v. Farmers Ins. Co., 295

 5   P.3d 239 (Wash. 2013). (See id.) The court has reviewed the 173 documents at issue.

 6   Based on the court’s in camera review, the parties’ submissions, and the parties’

 7   representations during the telephonic motion hearing, the court GRANTS in part and

 8   DENIES in part the Association’s motion to compel.

 9          As the court has articulated in past discovery disputes (see 10/27/20 Min. Entry

10   (Dkt. # 48); 11/10/20 Order (Dkt. # 49)), Cedell creates a presumption that “there is no

11   attorney-client privilege relevant between the insured and the insurer in the claims

12   adjusting process,” 295 P.3d at 246. However, the insurer may overcome this

13   presumption by showing that its attorney was “not engaged in the quasi-fiduciary tasks of

14   investigating and evaluating or processing the claim, but instead in providing the insurer

15   with counsel as to its own potential liability.” Id. The insured is thus entitled to

16   discovery of documents involving attorney work on quasi-fiduciary tasks. See Linder v.

17   Great N. Ins. Co., No. C15-5002RBL, 2016 WL 740261, at *3 (W.D. Wash. Feb. 25,

18   2016) (ordering production of legal invoices involving attorneys’ performance of

19   quasi-fiduciary tasks).

20          But even if the insurer successfully overcomes the initial presumption, the insured

21   may still pierce the attorney-client privilege through the “fraud” exception. Cedell, 295

22   P.3d at 246-47. The insured must assert that the insurer has engaged in “an act of bad


     ORDER - 2
              Case 2:19-cv-01553-JLR Document 58 Filed 02/02/21 Page 3 of 5




 1   faith tantamount to civil fraud” and make “a showing that a reasonable person would

 2   have a reasonable belief that an act of bad faith has occurred.” Id. Upon triggering the

 3   “fraud” exception, the court conducts an in camera review to determine whether there is

 4   “a foundation to permit a claim of bad faith . . . to proceed.” Id. at 247. To strip a

 5   communication of its attorney-client privilege, the insured must show that “(1) [the

 6   insurer] was engaged in or planning a fraud at the time the privileged communication was

 7   made, and (2) the communication was made in furtherance of that activity.” Barry v.

 8   U.S.A.A., 989 P.2d 1172, 1176 (Wash. Ct. App. 1999).

 9          However, Cedell and its progeny are inapplicable when an insurer withholds

10   documents under the work product doctrine in federal court. MKB Constructors v. Am.

11   Zurich Ins. Co., No. C13-0611JLR, 2014 WL 2526901, at *8 (W.D. Wash. May 27,

12   2014). The primary purpose of the work product rule is to “prevent exploitation of a

13   party’s efforts in preparing for litigation.” Admiral Ins. Co. v. U.S. Dist. Court, 881 F.2d

14   1486, 1494 (9th Cir. 1989). To qualify as protected work product, the document must be

15   prepared in anticipation of litigation or for trial. Holmgren v. State Farm Mut. Auto. Ins.

16   Co., 976 F.2d 573, 576 (9th Cir. 1992).

17          Accordingly, based on the foregoing legal standards, the parties’ submissions, and

18   the court’s in camera review, the court ORDERS AFM to produce the following

19   documents with the indicated alterations:

20   //

21   //

22   //


     ORDER - 3
            Case 2:19-cv-01553-JLR Document 58 Filed 02/02/21 Page 4 of 5




 1      Document
        Privilege                               Alteration(s)
 2       Log ID
                    Produce and leave unredacted legal service charge on 6/21/19
 3      003_00007   starting with "For FM Global Matter . . ." Remaining charges may
                    be redacted.
 4                  Produce and leave unredacted legal service charge on 11/8/19.
        006_00012
                    Remaining charges may be redacted.
 5      010_00020   Remove all redactions
        020_00030   Produce the entire document
 6      021_00031   Produce the entire document
                    Produce and leave unredacted the two charges on 6/21/19; the
 7      025_00037   charge on 7/15/19 re. the call with client's adjuster; and the 8/26/19
                    charge re. claim investigation. Remaining charges may be redacted.
 8                  Produce and leave unredacted the charge on 8/16/19 by K. Librera;
                    the portion of the charge on 8/19/19 by K. Librera at "call with
 9      029_00043   client . . . D. Bentson regarding claims letter"; the 8/23/19 charge by
                    K. Librera; and the 8/27/19 charge. Remaining charges may be
10                  redacted.
                    Produce and leave unredacted the charges on 9/10/19 "Review and
11                  Analyze draft letter . . ."; 9/11/19 "Review and analyze . . ."; and
        035_00052
                    9/25/19 "Telephone calls from and to . . ." Remaining charges may
12                  be redacted.
                    Produce and leave unredacted the charge on 9/9/19 by H. Kurzwell
13                  from "analysis of further letter from Ashbaugh . . . "; 9/10/19 by H.
        041_00061   Kurzwel at "Miscellaneous problems . . . Comments relating to
14                  same"; and 9/19/19 by H. Kurzwell. Remaining charges may be
                    redacted.
15                  Produce and leave unredacted the charge on 10/16/19 from "work
        047_00070
                    on strategy . . ." Remaining charges may be redacted.
16                  Produce and leave unredacted the charges on 10/1/19 by K. Librera
                    re. "call regarding inspection"; 10/2/19 by H. Kurzweil at
17      049_00073   "Conference call with . . . Relevant to inspection"; and 10/2/19 by
                    K. Librera at "updates regarding investigation and site inspection."
18                  Remaining charges may be redacted.
                    Produce and leave unredacted the charges on 1/6/20 by H. Kurzweil
19
                    from "Attention to follow up . . ."; 1/8/20 by H. Kurzweil from
                    "Telephone conference . . ."; 01/23/20 by H. Kurzweil at "attention
20
        057_00085   to. . . claim notice"; 1/24/20 by H. Kurzweil at "Work on response
                    to. . . additional information"; 1/27/20 by H. Kurzweil from "Update
21
                    on response . . ."; and 1/29/20 by H. Kurzweil at "further attention to
                    . . . of same." Remaining charges may be redacted.
22


     ORDER - 4
              Case 2:19-cv-01553-JLR Document 58 Filed 02/02/21 Page 5 of 5




 1      Document
         Privilege                               Alteration(s)
 2        Log ID
        079_00122     Produce the entire document
 3      081_00124     Produce the entire document
        083_00128     Produce the entire document
 4      088_00133     Produce the entire document
        093_00140     Produce the entire document
 5      102_00149     Produce the entire document
                      Remove redactions from the paragraph beginning with “We are
 6      106_00153
                      puzzled . . .” The remainder of the redactions can remain.
        112_00160     Remove all redactions
 7      114_00162     Produce the entire document
        115_00163     Produce the entire document
 8      116_00164     Produce the entire document
                      Produce and redact sentence beginning with “Our
 9      117_00165
                      recommendation . . .”
        122_00170     Produce the entire document
10
        149_00205     Produce the entire document
        150_00206     Produce the entire document
11
        151_00207     Produce the entire document
12      152_00208     Produce the entire document
        153_00209     Produce the entire document
13      154_00210     Produce the entire document
        155_00211     Produce the entire document
14      156_00212     Produce the entire document
        157_00213     Produce the entire document
15      158_00214     Produce the entire document
        159_00215     Produce the entire document
16      160_00216     Produce the entire document
        161_00217     Remove all redactions
17
     AFM shall produce these documents within seven days of the filing date of this order.
18
           Dated this 2nd day of February, 2021.
19

20

21
                                                    A
                                                    JAMES L. ROBART
                                                    United States District Judge
22


     ORDER - 5
